

116 HR 6682 IH: To provide for a waiver of the matching funds requirement for the farmers market and local food promotion program and value added producer grant program.
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6682IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Ms. Kuster of New Hampshire (for herself, Mr. Fortenberry, and Ms. Pingree) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide for a waiver of the matching funds requirement for the farmers market and local food promotion program and value added producer grant program.1.Waiver of matching funds requirement for the farmers market and local food promotion program and value added producer grant programThe matching funds requirement under paragraph (5)(E) or (6)(E) of section 210A(d) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(d)) shall not apply with respect to grants awarded under such section during the period beginning on January 1, 2019, and ending on December 31, 2021.